                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    KATHLEEN MARIE BENOIT,

        Plaintiff,

               v.                                                 No. 3:19-cv-00443 (WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security1,

         Defendant.

                                          X

                              RULING ON PENDING MOTIONS

        This is an administrative appeal following the denial of the plaintiff, Kathleen Marie

Benoit’s, application for Title II disability insurance benefits (“DIB”). It is brought pursuant to

42 U.S.C. §405(g).2 Plaintiff now moves for an order reversing the decision of the Commissioner

of the Social Security Administration (“the Commissioner”), or in the alternative, an order




1
        The President nominated Andrew M. Saul to be Commissioner of Social Security; the
Senate Confirmed his appointment on June 4, 2019, vote number 133. He is substituted pursuant
to Fed. R. Civ. P. 25(d). The Clerk is directed to amend the caption to comply with this
substitution.
2
        Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R.
§§ 404.929; 416.1429. Claimants can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. See 20 C.F.R. §§ 404.967; 416.1467. If the appeals council declines review or
affirms the ALJ opinion, the claimant may appeal to the United States district court. Section
205(g) of the Social Security Act provides that “[t]he court shall have power to enter, upon the
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”
42 U.S.C § 405(g).

                                                  1
remanding this case for a rehearing. [Doc. #11]. The Commissioner, in turn, has moved for an

order affirming his decision. [Doc. #12]. After careful consideration of the arguments raised by

both parties, and thorough review of the administrative record, the Court grants Plaintiff’s

motion to reverse/remand and denies the Commissioner’s motion to affirm.

                                      LEGAL STANDARD

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant

will meet this definition if his or her impairments are of such severity that the claimant cannot

perform pervious work and also cannot, considering the claimant’s age, education, and work

experience, “engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the

Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the

claimant disabled, without considering vocational factors such as age, education, and work

experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe



                                                 2
impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines

whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. §§ 404.1520; 416.920. The claimant bears the burden of proof on the first four steps,

while the Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d

146, 149 (2d Cir. 2014).

        “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981). “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive….” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching his conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence. Berry

v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It must

be “more than a scintilla or touch of proof here and there in the record.” Id. If the

Commissioner’s decision is supported by substantial evidence, that decision will be sustained,




                                                  3
     even where there may also be substantial evidence to support the plaintiff’s contrary position.

     Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

I.   BACKGROUND

        A. Facts
            Plaintiff filed her DIB application on December 14, 2014, alleging an onset of disability

     as of April 13, 2015. Her claim was denied at both the initial and reconsideration levels.

     Thereafter, Plaintiff requested a hearing. On December 4, 2017, a hearing was held before

     Administrative Law Judge Thomas Merrill (“the ALJ”). Plaintiff, who was represented by

     counsel, and a vocational expert (“VE”), testified at the hearing. On February 14, 2018, the ALJ

     issued a decision denying Plaintiff’s claims. Plaintiff timely requested review of the ALJ’s

     decision by the Appeals Council. On January 24, 2019, the Appeals Council denied review,

     making the ALJ’s decision the final determination of the Commissioner. This action followed.

            Plaintiff was fifty-one years old and six months on the alleged onset of disability date. (R.

     299). She completed college with a degree in international development. (R. 285). Plaintiff has

     past employment as a legislative assistant, fundraising assistant for a hospital, and as a

     philanthropy assistant and coordinator for a non-profit. (R. 285). Plaintiff’s complete medical

     history is set forth in the Statement of Facts filed by the parties. [Doc. ##11-1; 12-1]. The Court

     adopts these statements and incorporates them by reference herein.

        B. The ALJ’s Decision
            The ALJ followed the sequential evaluation process to determine whether Plaintiff was

     disabled under the Social Security Act.

            At Step One, the ALJ found that Plaintiff had not engaged in substantial gainful activity

     since April 13, 2015. (R. 17). At Step Two, the ALJ found Plaintiff had the following severe


                                                       4
impairments: degenerative spondylolisthesis (lumbar spine); s/p bilateral knee replacements; and

osteoarthritis. (R. 17). At Step Three, the ALJ found Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments. (R. 24). Next, the ALJ determined Plaintiff retains the following residual functional

capacity3:

          to perform light work as defined in 20 C.F.R. 4041567(b) except she is able to lift
          and/or carry up to 20 pounds occasionally and up to 10 pounds frequently; to
          stand and/or walk for up to 6 hours in an 8-hour workday; and to sit for up to 6
          hours in an 8-hour workday. She is able to climb stairs and ramps frequently and
          to ladders, ropes and scaffolds occasionally. She is able to frequently balance and
          perform stooping, kneeling, crouching and crawling occasionally. She must avoid
          concentrated exposure to extreme cold, vibration, and hazards, including
          unprotected heights and hazardous machinery.

(R. 25).

          At Step Four, the ALJ found that, through the date last insured, Plaintiff was capable of

performing her past relevant work an administrative assistant and/or fundraiser. 4 (R. 30). The

ALJ did not proceed to Step Five. Accordingly, the ALJ determined that Plaintiff was not

disabled from April 13, 2015, her alleged onset date, through February 14, 2018, the date of the

ALJ’s decision. (R. 31).

    II.      DISCUSSION

          Plaintiff raises several arguments in support of her Motion to Reverse, which the Court

will address in turn.




3
  Residual functional capacity (“RFC”) is the most a claimant can do in a work setting despite his
or her limitations. 20 C.F.R. §§404.1545(a)(1); 416.945(a)(1).
4
  Plaintiff’s date last insured was March 31, 2019.
                                                   5
       A. Step Two

       Plaintiff argues that the ALJ erred at Step Two by conflating his analysis of severity and

duration. [Doc. #11-2 at 12-14]. At Step Two, the ALJ found that Ms. Benoit “has no severe

mental health impairment” despite a diagnosis of Bipolar 2 Disorder and depression, multiple

psychiatric hospitalizations with suicidal ideation, a lengthy mental health treatment history and

opinion evidence from her treatment providers addressing her functional ability to work.

       In his decision, the ALJ found that

       While the claimant’s records, as further discussed below, reveal evidence of
       treatment received for an affective disorder (variedly diagnosed as depression and
       a bipolar II disorder), which the claimant alleges also limits her ability to work
       (Exhibit 3E-2), the undersigned finds that the claimant’s medically determinable
       mental impairments, considered singly and in combination, have not caused more
       than minimal limitation in her ability to perform basic mental work activities for
       any consecutive 12-month period and are, therefore, non-severe.

(R. 18)).

       Plaintiff argues that, “[h]ad the ALJ gone on to consider Ms. Benoit’s bipolar 2 (or

depression) in an adequate manner later in the decision, in combination with Ms. Benoit’s other

impairments, any error might arguably have been harmless.” [Doc. #11-2 at 12 (citing Goulart v.

Colvin, No. 3:15-cv-01573 (WIG), 2017 WL 253949, at *3 (D. Conn. Jan. 20, 2017) (“An AJL's

finding that an impairment is not severe at Step Two is harmless error when, as here, the ALJ

finds other severe impairments and continues with the sequential evaluation. See Jones-Reid v.

Astrue, 934 F. Supp. 2d 381, 402 (D. Conn. 2012), aff'd, 515 F. App’x. 32 (2d Cir. 2013))].

“Although the ALJ ‘proceeded with the sequential process’ the critical point is that Ms. Benoit’s

ostensible ‘non-severe’ Bipolar 2 or depression was not meaningfully ‘considered as part of the

remaining steps.’” [Doc. #11-2 at 13 (quoting Goulart, 2017 WL 253949, at *3) (emphasis

added). The Court agrees.



                                                 6
       At step two of the sequential evaluation process, the ALJ considers whether a claimant's

impairment is (1) medically determinable or non-medically determinable, and (2) severe or non-

severe. 20 C.F.R. § 404.1520(a)(4)(ii); 20 C.F.R. § 416.920(a)(4)(ii); SSR 85-28, 1985 WL

56856. Under the Commissioner's regulations, an impairment is “non-severe” if it “does not

significantly limit [a claimant's] physical or mental ability to do basic work activities.” 20 C.F.R.

§ 404.1521; 20 C.F.R. § 416.921. Conversely, an impairment is “severe” if it does significantly

limit a claimant's physical or mental ability to do basic work activities. The phrase, “significantly

limits,” however is not synonymous with “disability.” Rather, the ALJ's analysis at step two is a

threshold test designed to screen out de minimis claims.

       Here, the ALJ found no non-exertional impairments in the RFC and there was no further

analysis at Steps Three or Four with regard to any impact her mental health would have on her

ability to work. This is particularly troubling because plaintiff had two psychiatric

hospitalizations in the 15 months preceding the ALJ’s February 2018 ruling. Moreover, the State

agency psychological opinions, that the ALJ assigned “substantial weight” to, predated these

hospitalizations. (R. 304 ( 1/6/16); R. 320-21 (7/8/16)).

       In November 2016, Plaintiff was hospitalized for 8 days following a suicide attempt by

taking “Ambien10mg 15 tabs and drinking 6 beer with suicidal intent.” (R. 722-27). On

admission, Plaintiff reported “being increasingly depressed in the past couple of months.” (R.

724). “Client expressed that her inner voice was saying ‘I want to die’ for about two months

prior to the suicide attempt, then two days before the suicide attempt, her inner voice started

saying ‘I want to die.’” (R. 728). Her husband reported that he “‘was not shocked this happened’

because he has seen her becoming more depressed in the past several months.” (R. 725). Plaintiff

also reported that she made a suicide attempt in 2011, overdosing on Klonopin and Tramadol and



                                                  7
reported an overdose in high school, over twenty years of therapy, and episodes of hypermania.

(R. 725; see R. 540-49 (2011 five day psychiatric hospitalization)). On release, Plaintiff attended

a PHP (“partial hospitalization treatment”) program from December 19, 2016 through January

24, 2017. (R. 743-46). She transitioned to outpatient care with her treatment providers Tyler

Booth, LCSW, and Kerry Williamson, APRN. (R. 746).

       Approximately six months later, on May 29, 2017, Plaintiff was admitted for another

inpatient psychiatric hospitalization after presenting with “increased depression and suicidal

ideation to cover the exhaust pipe in her car.” (R. 801). She reported an “increase of depression

over the past several weeks with poor energy, poor appetite, poor sleep, feelings of hopelessness

and worthlessness, and suicidal ideation.” (R. 801). Plaintiff was discharged on June 2, 2017, to

continue treatment with her outpatient providers.” (R. 802).

       There are no treatment notes in the record from LCSW Tyler Booth after April 13, 2016,

which was before her two psychiatric hospitalizations. (R. 631-636). Indeed, the record only

contains treatment notes for five therapy sessions, raising a question whether there is a gap in the

record. (R. 562 (3/23/15); R. 565 (6/15/15); R. 568 (9/16/15); R. 631 (1//5/16); R. 634 R.

4/13/16). Throughout this time frame, LCSW Booth described Plaintiff’s mental health as

“stable” “on solid ground” and “returned to maintenance based treatment.” A Medical Source

Statement completed by LCSW Booth on January 4, 2016, reflects this period of stable mental

health with medication management and therapy. (R. 620-24). In April 2016, Booth reported that

Plaintiff “continues to be at baseline.” (R. 635). Again, this last treatment record was

approximately eight months before Plaintiff’s November 2016, suicide attempt and psychiatric

hospitalization.




                                                 8
       On August 24, 2017, LCSW Booth completed a second Medical Source Statement

reciting a treatment history beginning in November 2011. (R. 808-13). He assessed a current

GAF of 43, stating that a “longstanding minor depression & controlled mood disorder has

become debilitating due to impact of physical ailments.” (R. 808-09). “Combination of weekly

group and biweekly individual with increased medications keeps SI at bay, but hospitalization

has still been needed 2x in the last 6 months.” (R. 809). Relevant “signs and symptoms” are

detailed (R. 808-09), as well as, Plaintiff’s medications and the side-effects. (R. 810). His stated

prognosis was, “I do not believe Ms. Benoit will be able to return to work due to her combination

of mental health & physical health disabilities.” (R. 810). He opined that her impairment would

last or could be expected to last at least twelve months. (R. 810). When asked, “Does the

psychiatric condition exacerbate your patient’s experience of pain or any other physical

symptom?” (R. 810). He responded, “the contrary seems to be most predominant. There is a

cycle of mental & physical health agitation.” (R. 810). LCSW Booth opined that he anticipated

that Plaintiff’s impairments or treatment would cause her to be absent from work “more than

three times a month.” (R. 811). LCSW Booth made specific findings to support his opinion. With

regard to mental abilities and aptitude needed to do unskilled work, he found that Plaintiff had

“no useful ability to function” to: maintain attention for two hour segment; maintain regular

attendance and be punctual within customary, usually strict tolerances; sustain an ordinary

routine without special supervision; complete a normal workday without interruption from

psychologically based symptoms; perform at a consistent pace without an unreasonable number

and length of rest periods; and deal with normal work stress. (R. 811). He further explained that,

“Mrs. Benoit presents as unable to complete basic tasks around the house or related to treatment

due to severe depression and physical health limitations.” (R. 812). With regard to mental



                                                  9
abilities and aptitudes needed to do semiskilled and skilled work he found that Plaintiff had “no

useful ability to function” when dealing with stress of semiskilled and skilled work and a

“seriously limed, but not precluded” ability to understand, remember, and carry out detailed

instructions; and set realistic goals or make plans independently of others. (R. 812). He

explained that Plaintiff “is easily overwhelmed and has become increasingly anxious &

incapacitated over the past 6 months.” (R. 812). He assessed that Plaintiff has an extreme

limitation in activities of daily living; a marked difficulty in maintain social functioning, with

frequent deficiencies in concentration, persistence or pace resulting in a failure to complete tasks

in a timely manner, and continual episodes of decompensation. (R. 813). He added that Plaintiff

“has severe physical disabilities. I supported her filing for disability for these reasons 2 years

ago. At that time her mental health was being successfully managed. Her mental health has

deteriorated so significantly in the past year that I now support disability for mental health

reasons as well.” (R. 813).

        LCSW Booth appended a letter dated July 5, 2017, to this Medical Source Statement

which states, in relevant part, that

        After five years without suicide ideation, Kathleen has been hospitalized twice in
        the past six months and has needed to increase her therapy and make medication
        adjustments in between the hospitalizations. Although able to manage her mental
        health when her physical health was more intact, her ongoing physical disability
        when paired with her mental health challenges truly renders Kathleen incapable of
        working.

        Kathleen shares my belief that challenges need to be met with innovation and
        hard work not pity and that everyone should work and be a productive member of
        society. Running a health center with a target population of people who are
        dealing with poverty and mental challenge, I have developed an extremely high
        threshold around labeling someone as mentally disabled. Kathleen understand that
        threshold and both she and I have been committed to work in treatment to keep
        her emotionally capable of work. However, having [worked] with Kathleen for so
        long, and seeing her unsuccessful attempts of late to maintain her baseline, I
        believe that she has become both physically and mentally too disabled to work.

                                                  10
       As such, I am recommending that Kathleen’s application for SSDI be reviewed
       and accepted on the grounds of emotional disability in addition to what I see as
       ample grounds for physical disability.

(R. 814).

       APRN Kerry Williamson has treated Plaintiff for medication management every two to

six weeks since August 2007. (R. 1072; R. 1071-1172). On July 18, 2017, when APRN

Williamson completed a Medical Source Statement, she had treated plaintiff for nearly ten years

for Axis I: Bipolar 2 disorder; Post-traumatic Stress Disorder, and Alcohol Abuse Disorder. (R.

1072-78). Symptoms were detailed, and clinical findings included, “episodes of severe

depression with suicidal ideation, plan, intent; persistent negative/hopeless thinking, chronic

moderate severe level of anxiety; mood lability,” with decreased concentration, focus, attention,

energy and motivation and disruption of sleep. (R. 1073). With regard to Plaintiff’s response to

treatment, APRN Williamson stated that

       Kathleen has extended periods of symptom stabilization in her past history-more
       recently she has had shorter periods of symptom and functional stability and more
       frequent episodes of severe depression with suicidal risk-necessitating psychiatric
       hospitalizations and occasionally hypomanic episodes without psychosis. Her
       treatment has included inpatient hospitalizations, partial hospital program, more
       intensive [illegible] psych. therapy and more frequent psychopharmological
       monitoring and medication changes/adjustments.

(R. 1074). As of July 6, 2017, Plaintiff was prescribed Seroquel, Lamictal, Cogentin,

Wellbutrin, Prazosin, and folic acid. (R. 1075). “Kathleen has experienced multiple side

effects including sedation, lethargy, unsteady balance, increased or decreased appetite,

cognitive clouding, confusion & memory loss, severe dry mouth and body weakness.” (R.

1075). APRN Williamson opined that Plaintiff’s prognosis was “guarded [due to] the

increased instability of her mood & overall psychiatric condition. (R. 1075). She further

stated that Plaintiff’s psychiatric condition exacerbates her experience of pain and other

physical symptoms, stating that Plaintiff “has multiple back, hip, knee, feet abnormalities
                                                11
that contribute to her chronic pain and limited physical abilities.” (R. 1075). APRN

assessed that Plaintiff would be expected to be absent from work more three times a

month and that she is unable to complete a normal workday and workweek without

interruption from psychologically based symptoms, and she would be unable to perform

at a consistent pace without an unreasonable number and length of rest periods. (R.

1076). “Mood (depression or hypomania) effects abilities in all areas. Sedation & mental

fogginess which are side effects of medications significantly effects all areas of function,

anxiety which fluctuates also a factor that negatively affects her LOF.” (R. 1077). APRN

Williamson indicated that Plaintiff would be unable to deal with the stress of semi-skilled

or skilled work. (R. 1077). Finally, APRN Williamson assessed that Plaintiff would have

frequent deficiencies in concentration, persistence or pace resulting in a failure to

complete tasks in a timely manner and would experience “repeated (three or more)”

episodes of deterioration or decompensation due to “severe chronic back pain; knee pain;

SI joint pain-limits ability to stand/sit for lengthy periods of time-physical limitations

with lifting, bending, & all physical endurance activities.” (R. 1078).

       In light of this evidence, it is difficult to see how the ALJ concluded that Benoit’s

mental impairments were so de minimus as to be non-severe, since this evidence provides

more than “minimal limitations” on her ability to carry out work-related activities.

       Plaintiff correctly states that “[a]lthough the ALJ ‘proceeded in the sequential

process’ the critical point is that Ms. Benoit’s ostensible “non-severe’ Bipolar 2 or

depression was not meaningfully ‘considered as part of the remaining steps.’” [Doc. #11-

1 at 13 (emphasis in original)].

       Great care should be exercised in applying the not severe impairment concept. If
       an adjudicator is unable to determine clearly the effect of an impairment or

                                                 12
       combination of impairments on the individual's ability to do basic work activities,
       the sequential evaluation process should not end with the not severe evaluation
       step. Rather, it should be continued.

Social Security Ruling (“SSR”) 85-28, 1985 WL 56856, at *4 (S.S.A. Jan. 1, 1985). The record

of psychiatric hospitalizations, opinions of Plaintiffs mental health treating clinicians and APRN

Williamson’s treatment records provide substantial evidence that plaintiff’s mental impairments

should have been considered by the ALJ at the subsequent steps in the evaluation process in

combination with her physical impairments. It is noted that the treatment records, function

reports, January 2016 psychological evaluation from LCSW Booth and the 2016 opinions from

State Agency physicians relied on by the ALJ to support his finding that Plaintiff’s mental

impairments are non-severe predate her decline in mental functioning in November 2016; prior

to her suicide attempt and hospitalization. Even though the ALJ found that Plaintiff's mental

health impairment was non-severe, the ALJ was still required to evaluate any limitation resulting

from this impairment at each step of the sequential evaluation process. 20 C.F.R.

§404.1545(a)(2) (“We will consider all of your medically determinable impairments of which we

are aware, including your medically determinable impairments that are not ‘severe,’ ... when we

assess your residual functional capacity.”); see also 20 C.F.R. § 416.945(a)(2). This is an error

requiring remand for further consideration.

       Plaintiff also argues that the ALJ inappropriately conflated the “‘durational requirement’

with the ‘severity requirement’” at Step Two. [Doc. #11-1 at 13]. The Commissioner argues that

“[t]he ALJ makes no mention of the 12-month durational requirement in any part of the special

technique analysis, and Plaintiff points to none.” [Doc. #12 at 10]. However, the ALJ clearly

stated at Step Two that Plaintiff’s “medically determinable mental impairments, considered

singly and in combination, have not caused more than minimal limitation in her ability to



                                                13
perform basic mental work activities for any consecutive 12-month period and are, therefore,

non-severe.” (R. 18).

       Unlike the severity analysis, the question of impairment duration requires the ALJ
       to evaluate whether the impairment has lasted, or is expected to last, for a
       continuous period of at least twelve (12) months. 42 U.S.C. § 423(d)(1)(A); 42
       U.S.C. § 1382c(a)(3)(A). Other Courts have found legal error when a decision
       inappropriately conflates the analysis of severity and duration. See Snedeker v.
       Colvin, No. 3:13-cv-970, 2015 WL 1126598, at *4 (N.D.N.Y. Mar. 12, 2015);
       Gray v. Astrue, No. 04-cv-3736, 2009 WL 1598798 at *5 (S.D.N.Y. June 8,
       2009); Stadler v. Barnhart, 464 F. Supp. 2d 183, 189 (W.D.N.Y. 2006) (“To state
       that an impairment is not severe because it does not meet the twelve-month
       requirement, then, is inconsistent with the Commissioner's own interpretation of
       the regulations.”).

White v. Colvin, Civil Action No. 3:16-cv-0322, 2018 WL 6537150, at *7 (M.D. Pa. Nov. 21,

2018). Because the ALJ improperly conflated the issues of impairment duration with impairment

severity at Step Two, the Court finds that the ALJ's conclusion that Plaintiff's mental health

impairment is non-severe because it does not meet the durational requirement is error.

   B. RFC

       Under the Commissioner's regulations, all impairments, both severe and non-severe, must

be accounted for in an ALJ's RFC assessment.

       [E]ven if an ALJ erroneously determines at step two that one impairment is not
       “severe,” the ALJ's ultimate decision may still be based on substantial evidence if
       the ALJ considered the effects of that impairment at steps three through five.
       However, where it appears that the ALJ's error at step two also influenced the
       ALJ's RFC analysis, the reviewing court may remand the matter to the
       Commissioner for further consideration. See Nosse v. Astrue, No. 08-CV-1173,
       2009 WL 2986612, at *10 (W.D. Pa. Sept. 17, 2009) (“Until the ALJ explains
       why plaintiff’s mental conditions are not severe … and provides reasons for
       rejecting [doctor’s] diagnoses and opinions, the court is unable to determine
       whether the ALJ’s RFC determination is supported by substantial evidence.”).

McClease v. Comm'r of Soc. Sec, No. 8-CV-1673, 2009 WL 3497775, at *10 (E.D. Pa. Oct. 28,

2009). “Under the regulations, once the ALJ determines that a claimant has at least one severe

impairment, the ALJ must consider all impairments, severe and non-severe, in the remaining


                                                14
steps. 20 C.F.R. § 404.1545(e).” Pompa v. Comm'r of Soc. Sec., 73 F. App'x 801, 803 (6th Cir.

2003).

         The medical record in this case contained mental health treatment notes, records from

three inpatient psychiatric admissions for suicide attempts and/or suicidal ideation (in September

2011 (R. 540-59), November 2016 (R. 722-27), and May 2017 (R. 799-803)), Medical Source

Statements from mental health treatment providers (in January 2016 (R. 631-36) and July 2017

(R. 808-14, 1072-78)), and Plaintiff’s testimony at the hearing. These treatment records reflect

that Plaintiff’s mental health treatment providers concluded that Plaintiff’s mental impairments

had “more than a minimal effect” on Plaintiff’s ability to work. SSR 85-28, 1985 WL 56856, at

*4. Because Plaintiff presented medical evidence and made the de minimus showing of medical

severity, the ALJ should have considered Plaintiff’s non-exertional mental impairments, whether

severe or not, as part of the remaining steps of the sequential evaluation. Snedeker, 2015 WL

1126598, at *7 (“All impairments, i.e., both severe and nonsevere, must be factored into a

residual functional capacity determination that precedes sequential Step 4.”); Melendez v. Colvin,

No. 1:13-CV-1068, 2015 WL 5512809, at *5 (N.D.N.Y. Sept. 16, 2015) (“the omission of one or

more severe impairments at step two may only be deemed harmless where the ALJ also later

considers the effects from the omitted impairment as part of the ultimate RFC determination.”).

Here, the ALJ failed to mention any limitations from Plaintiff’s mental impairments when

formulating the RFC. This error is grounds for remand for further considerations.

         The Court’s role in reviewing a disability determination is not to make its own

assessment of the plaintiff’s functional capabilities; it is to review the ALJ’s decision for

reversible error. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). Therefore, this matter is

remanded to the Commissioner for further administrative proceedings consistent with this ruling.



                                                 15
       On remand, the Commissioner will address the other claims of error not discussed herein. See

       Moreau v. Berryhill, Civil Action No. 3:17-CV-00396 (JCH), 2018 WL 1316197, at *4 (D.

       Conn. Mar. 14, 2018)(“Because the court finds that the ALJ failed to develop the record, it also

       suggests that the ALJ revisit the other issues on remand, without finding it necessary to reach

       whether such arguments would themselves constitute legal error justifying remand on their

       own.”); Snedeker, 2015 WL 1126598, at *8 (finding it is pointless to address Snedeker’s

       remaining points of error until his low back impairment is factored into a residual functional

       capacity finding. “The outcome of this case in its present posture will not change whether or not

       these additional points are meritorious or baseless. Addressing them administratively on remand,

       however, may avoid a second costly action for judicial review.”).

III.   CONCLUSION

              For the reasons stated, Plaintiff’s Motion to Reverse the Decision of the Commissioner or

       in the Alternative Motion for Remand for a Hearing [Doc. #11] is GRANTED. Defendant’s

       Motion for an Order Affirming the Commissioner’s Decision [Doc. #12] is DENIED.

              In light of the Court’s findings above, it need not reach the merits of plaintiff’s other

       arguments. Therefore, this matter is remanded to the Commissioner for further administrative

       proceedings consistent with this opinion. On remand, the Commissioner shall address the other

       claims of error not discussed herein.

              This is not a recommended ruling. The consent of the parties allows this magistrate judge

       to direct the entry of a judgment of the district court in accordance with the Federal Rules of

       Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

       from this judgment. See 28 U.S.C. §636(c)(3); Fed. R. Civ. P. 73(c). The Clerk is directed to




                                                        16
enter judgment in favor of the Plaintiff and close this case.

       SO ORDERED, this 14th day of November, 2019, at Bridgeport, Connecticut.

                                               /s/ William I. Garfinkel
                                              WILLIAM I. GARFINKEL
                                              United States Magistrate Judge




                                                 17
